UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4150
ANTHONY HATCHES,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4151
SHAMICA TENNELLE POINDEXTER,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CR-02-58)

                      Submitted: August 29, 2003

                      Decided: September 17, 2003

         Before TRAXLER and SHEDD, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. HATCHES
                             COUNSEL

John E. Davidson, DAVIDSON & KITZMANN, Charlottesville, Vir-
ginia; Michael T. Hemenway, Charlottesville, Virginia, for Appel-
lants. John L. Brownlee, United States Attorney, Bruce A. Pagel,
Assistant United States Attorney, Charlottesville, Virginia, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Following a jury trial, Anthony Hatches and Shamica Poindexter
were both convicted of conspiracy to distribute and possess with
intent to distribute five or more grams of cocaine base in violation of
21 U.S.C. § 846 (2000); Hatches was convicted of possession with
intent to distribute five or more grams of cocaine base in violation of
21 U.S.C. § 841 (2000); and Poindexter was convicted of the lesser
included offense of possession with intent to distribute cocaine base.
Hatches was additionally convicted of possessing a firearm during
and in relation to or in furtherance of a drug trafficking crime in vio-
lation of 18 U.S.C. § 924(c) (2000); possession of a firearm by a con-
victed felon in violation of 18 U.S.C. § 922(g)(1) (2000); and
possessing a firearm as a drug user in violation of 18 U.S.C.
§ 922(g)(3) (2000). In these consolidated appeals, Hatches and
Poindexter challenge various aspects of their convictions and sen-
tences. We affirm. We first address the claims raised by Hatches.
Hatches argues that under Fed. R. Crim. P. 14 the district court erred
in denying his motion to sever his trial on Count 4, the felon-in-
possession of a firearm charge. He claims he suffered devastating
prejudice from the introduction of his previous felony conviction at
trial, even though counsel stipulated to the district court’s limiting
instruction, which informed the jury that Hatches’s previous felony
                       UNITED STATES v. HATCHES                        3
conviction was only relevant to establish an element of Count 4 and
was not related to drugs or firearms.

   We review the denial of a motion to sever for an abuse of discre-
tion. United States v. Rhodes, 32 F.3d 867, 872 (4th Cir. 1994). While
the introduction of a previous felony for purposes of establishing a
felon-in-possession charge can be prejudicial to a criminal defendant
charged in a multiple count indictment, we reject Hatches’s invitation
to establish a per se rule regarding severance of such charges. See
United States v. Silva, 745 F.2d 840, 844 (4th Cir. 1984).* Moreover,
Hatches’s arguments do not persuade us that severance would likely
have led to a single disposition of all charges following trial on the
remaining counts. Hence, we find that the district court did not abuse
its discretion in denying Hatches’s motion and that its limiting
instruction cured any possible prejudice caused by the introduction of
the prior felony conviction.

   Next, Hatches asks the Court to strike his convictions under 18
U.S.C. § 922(g)(1), (3) as unconstitutional under the Commerce
Clause. We have already addressed and rejected such a claim. See
United States v. Gallimore, 247 F.3d 134, 138 (4th Cir. 2001); United
States v. Bostic, 168 F.3d 718, 723 (4th Cir. 1999).

   Hatches objects to the district court’s refusal to instruct the jury
that it could only convict him of the § 922(g)(3) count if it determined
that he was using a controlled substance while simultaneously pos-
sessing a firearm. We rejected this argument in United States v. Jack-
son, 280 F.3d 403, 406 (4th Cir.), cert. denied, 536 U.S. 911 (2002).
Thus, Hatches’s argument is without merit. We likewise reject Hatch-
es’s alternative argument that the statute is unconstitutionally vague.

   Hatches next raises two sufficiency of the evidence claims. He first
attacks the evidence supporting his § 924(c) conviction, arguing it
failed to establish that he possessed a firearm during and in relation
to or in furtherance of a drug trafficking crime. He also challenges all

  *To the extent that Hatches asks us to overturn our existing precedent,
we are bound by prior precedent in the absence of any contrary en banc
or Supreme Court ruling. United States v. Rhue, 191 F.3d. 376, 388 (4th
Cir. 1999).
4                     UNITED STATES v. HATCHES
three of his firearm convictions on the basis that the Government
failed to prove that his firearm was not an antique firearm exempted
from prosecution under § 921(a)(3). As to the first claim, we find the
evidence, viewed in the light most favorable to the Government, sup-
ports the jury’s conclusion that Hatches possessed the firearm during
and in relation to or in furtherance of a drug trafficking crime. See
United States v. Lomax, 293 F.3d 701, 705 (4th Cir.), cert. denied,
123 S. Ct. 555 (2002). We likewise reject Hatches’s sufficiency of the
evidence claim concerning the firearm as baseless, the Government
having introduced sufficient evidence to establish that the firearm in
question was not an antique as defined in § 921(a)(16)(A)-(C).

   Finally, Hatches avers the district court erred in assigning three
criminal history points for Hatches’s New York robbery conviction
for an offense committed when he was sixteen. Pursuant to U.S. Sen-
tencing Guidelines Manual § 4A1.2(d)(1) (2000), in reviewing a
defendant’s offense committed before the age of eighteen, the district
court is obligated to add three criminal points if the defendant was
convicted as an adult and sentenced to a term of imprisonment
exceeding one year and one month. Hatches initially served a six-
month sentence for the robbery, and subsequently served another year
for the offense after a probation violation. Moreover, the New York
legislature has determined that a "juvenile delinquent means a person
over seven and less than sixteen years of age who does any act which,
if done by an adult, would constitute a crime." N.Y. Family Court Act
§ 301.2[1] (McKinney 2003) (emphasis added). Accordingly, because
Hatches was sixteen at the time of the offense and was sentenced as
an adult to a term of imprisonment exceeding one year and one
month, we reject this claim.

   Shamica Poindexter raises one claim challenging her convictions
and two claims challenging her sentence. We address each in turn.
She first argues the district court erred under Fed. R. Evid. 404(b) in
denying her motion to suppress two videotapes recorded several
months prior to her arrest. The videotapes show Poindexter selling
crack cocaine to a cab driver and paying for a cab ride with crack
cocaine to the same driver, who was a Government informant. The
district court instructed the jury that it must consider the videotapes
only for the limited purpose of determining whether they established
Poindexter’s intent to commit the alleged offenses at trial.
                      UNITED STATES v. HATCHES                        5
   We review a district court’s evidentiary decisions for abuse of dis-
cretion. United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).
A district court will not be found to have abused its discretion unless
its decision to admit evidence was arbitrary or irrational. United
States v. Haney, 914 F.2d 602, 607 (4th Cir. 1990). We have also
developed a four-part test for the admissibility of prior bad act evi-
dence: (1) the prior-act evidence must be relevant to an issue other
than character, such as knowledge or intent; (2) it must be necessary
to prove an element of the crime charged; (3) it must be reliable; and
(4) as required by Federal Rule of Evidence 403, its probative value
must not be substantially outweighed by its prejudicial nature. Queen,
132 F.3d at 995. After careful consideration of Poindexter’s argu-
ments, we find the district court did not abuse its discretion in admit-
ting the videotape evidence.

   Next, Poindexter disputes the district court’s relevant conduct find-
ing that she was responsible for thirty-seven grams of cocaine base.
Poindexter concedes she is responsible for one gram of cocaine base
found next to her on the bed and the cash equivalent of fourteen
grams of cocaine base converted from approximately $3000 recov-
ered from the hotel room in which she and Hatches were arrested.
Instead, she concentrates her argument on twenty-two grams of
cocaine base found under the mattress of the second bed in the hotel
room, claiming she could not have foreseen that drug quantity.

   We review the district court’s drug quantity determination for clear
error, United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996). The
Government has the burden of establishing the amount by a prepon-
derance of the evidence, United States v. Cook, 76 F.3d 596, 604 (4th
Cir. 1996). We review the district court’s factual determinations con-
cerning the application of the Sentencing Guidelines for clear error
and legal conclusions de novo. United States v. Daughtrey, 874 F.2d
213, 217 (4th Cir. 1989). After careful consideration, we find the pre-
ponderance of the evidence demonstrates Poindexter was responsible
for the twenty-two grams because they were reasonably foreseeable
within the scope of the conspiracy. See USSG § 1B1.3(1)(B) and
comment. (n.2).

  Lastly, Poindexter contests the district court’s two-level increase to
her base offense level pursuant to USSG § 2D1.1(b)(1) for possession
6                      UNITED STATES v. HATCHES
of the firearm for which Hatches was indicted. The basis for Poindex-
ter’s argument is that she could not possess a firearm that Hatches
owned and kept in his possession. We disagree.

   We review the district court’s decision to increase a defendant’s
base offense level for clear error. United States v. Apple, 915 F.2d
899, 914 (4th Cir. 1990). A conspirator can be held accountable for
a co-conspirator’s possession of a firearm, and we find sufficient evi-
dence existed to support the district court’s two-level enhancement.
See, e.g., USSG § 1B1.3(a); United States v. Shorter, 328 F.3d 167,
172 (4th Cir.), petition for cert. filed, (U.S. Aug. 11, 2003) (No. 03-
5822) ("A defendant may have constructive possession of contraband
even if it is not in [her] immediate possession or control") (citing
United States v. Kitchen, 57 F.3d 516, 520 (7th Cir. 1995)); United
States v. Kimberlin, 18 F.3d 1156, 1159-60 (4th Cir. 1994); United
States v. Nelson, 6 F.3d 1049, 1054-55 (4th Cir. 1993) (overruled on
other grounds by Bailey v. United States, 516 U.S. 137 (1995)). See
also United States v. Gallimore, 247 F.3d 134, 136-37 (4th Cir. 2001)
(reasoning that actual, constructive, or joint possession is sufficient to
prove violation of 18 U.S.C. § 922(g)(1) beyond a reasonable doubt).
We thus find the district court did not clearly err in applying USSG
§ 2D1.1(b)(1)’s two-level enhancement to Poindexter’s base offense
level and reject Poindexter’s final claim.

   Accordingly, we affirm Hatches’s and Poindexter’s convictions
and sentences. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                             AFFIRMED